Title: Richard Barry to Thomas Jefferson, 11 December 1811
From: Barry, Richard
To: Jefferson, Thomas


          
                  Sir 
                   
                     December 11th 1811
          I am now under the necessity of calling on you for the ballance of my account if convenient I would not trouble you now but I am building a House in front of F and 12th Street three Story which I find that it will exhaust my little resources Indeed, Sir if I thought it was putting you to an inconvenience I would not trouble
          I remain Sir with Sincere Wishes for your Happiness a friend
                  Richard Barry
        